Name: Commission Regulation (EEC) No 621/89 of 10 March 1989 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 68/ 12 Official Journal of the European Communities 11 . 3 . 89 COMMISSION REGULATION (EEC) No 621/89 of 10 March 1989 on the supply of various consignments of cereals as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management^3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 2 207 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 March 1989 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 370, 30 . 12 . 1986, p. 1 . (2) OJ No L 168 , 1 . 7. 1988 , p. 7 . h OJ No L 136, 26 . 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7 . 1987, p. 1 . 11 . 3 . 89 Official Journal of the European Communities No L 68/13 ANNEX I 1 . Operation No (') : 34/89 2. Programme : 1988 3. Recipient : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Roma (Telex 626675 WFP I) 4. Representative of the recipient ^) : see Official Journal of the European Communities No C 103, 16. 4. 1987 5. Place or country of destination : Equatorial Guinea 6. Product to be mobilized : common wheat , flour 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216, 14. 8 . 1987, p. 3 (under IIA6) 8 . Total quantity : 195 tonnes (equal to 267 tonnes of cereals) 9 . Number of lots : 1 - 10. Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216, 14. 8 . 1987, p. 3 (under II.B.2.(a)) : marking on the bags in letters at last 5 cm high : 'ACCIÃ N N ° 34/89 / GUINEA ECUATORIAL 0260202 / HARINA DE TRIGO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESPACHADO POR EL PROGRAMA MUNDIAL DE ALIMENTOS / MALABO' 1 1 . Method of mobilization : the Community market 1 2. Stage Of supply : free at port of shipment 13. Port of shipment : 14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 12 to 28 . 4. 1989 1 8 . Deadline for die supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 28 . 3 . 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 11 . 4. 1989 ; (b) period for making the goods available at the port of shipment : 1 to 17. 5. 1989 ; (c) deadline for the supply :  22. Amount of the tendering security : 5 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders H : " Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 1 20, bureau 7/58, 200, rue de la Loi, B-1049 Bruxelles ; Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 1 . 3 . 1989, fixed by Regulation (EEC) No 476/89 in Official Journal of the Euro ­ pean Communities No L 53, 25. 2. 1989, p. 39 No L 68/14 Official Journal of the European Communities 11 . 3 . 89 ANNEX II 1 . Operation No ('): 652/88 2. Programme : 1987 3. Recipient : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Roma ; telex 626675 WFP I 4. Representative of the recipient ^) : see Official Journal of the European Communities No C 103, 16. 4. 1987 5. Place or country of destination : Kenya 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216, 14. 8 . 1987, p. 3 (under IIA1 ) 8 . Total quantity : 1 940 tomies 9 . Number of lots : one 10 . Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216, 14. 8 . 1987, p. 3 (under II.B.1 (a))  marking on the bags, in letters at least 5 cm high : 'ACTION No 652/88 / KENYA 0266900 / WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / MOMBASA' 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  , 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 12 to 28. 4. 1989 1 8 . Deadline for the supply :  19. Procedure " for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 28. 3. 1989 21 . In the case of a second invitation to tender : .(a) deadline for the submission of tenders : 11 . 4. 1989, at 12 noon (Brussels time) (b) period for making the goods available at the port of shipment : 1 to 17. 5. 1989 ; (c) deadline for the supply :  22. Amount of the tendering security : 5 ECU/tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de laide alimentaire^ Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B-1049 Bruxelles, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 1 . 3 . 1989, fixed by Regulation (EEC) No 476/89 in Official Journal of the Euro ­ pean Communities No L 53, 25. 2. 1989, p. 39. 11 . 3 . 89 Official Journal of the European Communities No L 68/15 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 levels. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin,  phytosanitary certificate. (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 0 In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05 ( ) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex.